Per Curiam
The appeal in the present case in consequence of the glaring defects in the printed papers cannot he considered and the case must be stricken from the calender.
The action was apparently brought to obtain the construction of a will, and is claimed to have been tried at the special term before the court and without a jury.
The printed papers upon this appeal contain no evidence that the cause was ■ever tried, nor that any decree was entered by order of the court, the papers containing no findings of fact and no decree of the court.